OPINION AND ORDER
Pending before the Court is Appellant’s Petition to Review the Tribal Court’s Order of February 12,2014, enforcing a judgment regarding child custody, support, and parenting issued by the Confederated Salish and Kootenai Tribal Court of the Flathead Reservation (CSKT) and subsequently affirmed by the Fort Peck Tribal Court. We affirm the Tribal Court’s Enforcement Order in accordance with the following.
The Fort Peck Tribal Court issued an Order enforcing the CSKT Order, Honorable Marvin Youpee, Jr. presiding, entered on February 12, 2014. There had also been a temporary custody petition filed by Appellant herein in Fort Peck Tribal Court which was subsequently dismissed for failure to appear at hearing.
*8CCOJ Title II, Section 202, states in relevant part: “The Court of Appeals shall review de novo all determinations of the Tribal Court on matters of law, but shall not set aside any factual determinations of the Tribal Court if such determinations are supported by substantial evidence.”
The Fort Peck Tribal Court properly applied the law to the facts presented and we find no violation of VIII CCOJ 312 by the Court. The CSKT had jurisdiction over the matter since the children were residing or domiciled within the Flathead Reservation at the time of the custody proceeding. We find the Tribal Court decision to be supported by substantial evidence and the argument that the CSKT Order was entered by default and cannot therefore be recognized is not persuasive. Therefore,
IT IS HEREBY ORDERED.